Case 5:18-cv-00430-JGB-SHK Document 132 Filed 08/19/21 Page 1 of 2 Page ID #:1946



 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                         CENTRAL DISTRICT OF CALIFORNIA

10

11    A.K.L., a minor, by and through her guardian             Case No: 5:18-CV-00430-JGB-SHK
      and natural parent, AKEILA JONES LUNDY;
12    AND AKEILA JONES LUNDY,                                  JUDGMENT UPON GRANTING JOSHUA
                                                               JACKSON, JR., ROBERT BROUGH, SUSAN
13                         Plaintiff(s).                       BICY-GIST AND TAMMY HUERTAS’
                                                               MOTIONS FOR SUMMARY JUDGMENT AS
14            vs.                                              TO PLAINTIFFS’ ENTIRE ACTION
15    MORENO VALLEY UNIFIED SCHOOL                             Note changes made by Court
      DISTRICT, JOSHUA JACKSON, JR.,
16    ROBERT BOUGH, SUSAN SMITH,
      TAMMY HUERTAS,
17    HONEY HOLLOW ELEMENTARY
      SCHOOL PARENT TEACHER
18    ASSOCIATION, CINDY DOE, ELVIRA
      DOE, AND DOES 1-50, inclusive,
19
                           Defendant(s).
20

21

22                                                    JUDGMENT

23            This action, having come on for hearing on November 9, 2020 and decided on April 1, 2021, on

24   Motions for Summary Judgment by Defendants JOSHUA JACKSON, JR., ROBERT BROUGH,

25   SUSAN BICY-GIST and TAMMY HUERTAS, to the Complaints of Plaintiffs A.K.L. and AKEILA

26   JONES LUNDY before Honorable Jesus G. Bernal, Judge of the United States District Court, Eastern

27   District of California, and after full consideration of all moving and opposing papers, the evidence

28   presented, and the oral arguments of counsel for all parties, and the Motion for Summary Judgment
                                                         -1-

     O:\ECF Ready\18-430 Judgment.docx   21800016                                                [Proposed] Judgment
Case 5:18-cv-00430-JGB-SHK Document 132 Filed 08/19/21 Page 2 of 2 Page ID #:1947



 1   being duly granted as to the entire action of Plaintiffs A.K.L., and AKEILA JONES LUNDY, IT IS

 2   HEREBY ORDERED AND ADJUDGED that:

 3            Judgment is entered in favor of Defendants JOSHUA JACKSON, JR., ROBERT BROUGH,

 4   SUSAN BICY-GIST AND TAMMY HUERTAS and against Plaintiffs A.K.L. and AKEILA JONES

 5   LUNDY, as to the entire action.

 6

 7            IT IS SO ORDERED.

 8

 9   DATED: August 19, 2021
                                                    HON. JESUS G. BERNAL,
10                                                  U.S. DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             -2-

     O:\ECF Ready\18-430 Judgment.docx   21800016                                         [Proposed] Judgment
